Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22, 26 and 28-32 are finally rejected as best understood under 35 U.S.C. 103 as being unpatentable over WO 2008/057266, hereinafter, WO’266 in view of Schmidt (US 2018/0243748) and JP 1982-016349 hereinafter, JP’349.
WO’266 discloses in Fig. 3, a continuous dry granulation method and apparatus comprising the steps of: (al) compacting a powder between counter-rotating press rolls in a roller compaction unit, such as to obtain a compacted material in the form of ribbons or flakes; and (bl) milling the ribbons and/or flakes obtained in step (al) with a milling unit comprising a rotating milling roll, and a screen such as to obtain granules, wherein the milling roll is driven by a motor unit having an electrical drive.
WO’266 does not disclose a monitoring step using signals obtained from a sound sensor or a structure-borne sound sensor located at or near the milling unit and a mechanical strength measuring system. 
Schmidt teaches the concept of using signals obtained from a sound sensor/a structure-borne sound sensor/vibration sensor by sensing the sound of the vibration of the screen in a granulating device [0061]. Also, WO’266 includes an electric motor, a rotor, a screen, and an automatic distance adjusting unit wherein the rotor is configured to rotate/oscillate and press the coarse material through the screen in order to produce granulate. Additionally, Schmidt teaches an analyzing unit, data processing unit including a user-interface with keyboard and display [0023]-[0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of WO’266 with the analyzing unit with a structure-borne sound sensor/vibration sensor for the purpose of monitoring and analyzing the data entered by the user and since it has been held that combining prior art elements 
JP’349 is cited to show desirability, in the relevant art, to provide a compactor/milling device with a mechanical strength measuring system to measure the pellet strength and reduce the machine noise. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the modified device of WO’266 with the mechanical strength measuring system as taught by JP’349 in order to reduce the machine noise.
With respect to claim 32, the limitations of this claim would have been obvious modifications by one skilled in the art once the basic apparatus was known as in modified device of WO’266 especially since the applicant has not disclosed that location of the sensor being no more than 2 cm from a mounting attachment solves any stated problem or is for any particular purpose (see paragraph [0038] of the specification. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of WO’266, because the changes does not appear to provide any unexpected result.
Response to Arguments
Applicant’s arguments with respect to claims 1-22, 26 and 28-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re  Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re  Simon, 174 USPQ 114 (CCPA 1972); In re McLauglin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re  Bozek, 163 USPQ 545 (CCPA 1969). In this case, the artisan would have been motivated to modify the WO’266 as needed and taught by the prior art.
Additionally, it is noted that the dependent claims have not been separately argued such that their patentability stands or falls with the parent claims. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/22/21 and the Applicant's amendment prompted the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725